 



Exhibit 10.2
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”), dated as of January 8, 2007, by
and among BankAtlantic Bancorp, a Florida corporation (“Bancorp”), Stifel
Financial Corp., a Delaware corporation (“Parent”), and the individual
stockholders of the Parent listed on Schedule I attached hereto (each a
“Stockholder,” and collectively, the “Stockholders”).
Recitals:
     WHEREAS, contemporaneously with the execution of this Agreement, Bancorp,
Ryan Beck Holdings, Inc., a New Jersey corporation (the “Company”), Parent and
SF RB Merger Sub, Inc., a New Jersey corporation wholly owned by Parent (“Merger
Sub”), have entered into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), pursuant to which Merger Sub will be merged
with and into the Company with Merger Sub surviving such merger (the “Merger”);
and
     WHEREAS, the Stockholders are the beneficial owners (as defined in Rule
l3d-3 under the Securities Exchange Act of 1934, as amended) of a number of
outstanding shares of common stock, par value $.15 per share (the “Parent Common
Stock”), of Parent as indicated on Schedule I attached hereto, which shares
constitute an aggregate of 25.12% of the issued and outstanding shares of Parent
Common Stock; and
     WHEREAS, the Stockholders will derive significant value from the
consummation of the Merger and the transactions contemplated by the Merger
Agreement; and
     WHEREAS, in consideration of the agreement of each of the parties to enter
into the Merger Agreement and for other good and valuable consideration, receipt
of which is hereby acknowledged, each Stockholder has agreed to vote all of the
shares of Parent Common Stock beneficially owned by such Stockholder in
(a) favor the Merger and (b) to approve the Merger Agreement and the
transactions contemplated thereunder including, without limitation, the issuance
of the Initial Share Consideration, the Warrant and the shares of Parent Common
Stock issuable upon exercise thereof and shares of Parent Common Stock that may
become issuable (and paid in the discretion of the Company) as Earn-Out
Consideration and such other matters regarding the Merger so as to facilitate
the consummation thereof; and
     WHEREAS, capitalized terms used herein shall, unless this Agreement or the
context requires otherwise, have the same meanings in this Agreement as in the
Merger Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
     1. Voting Provisions.

 



--------------------------------------------------------------------------------



 



          (a) Agreement to Vote Shares of Parent Common Stock. Each Stockholder
executing this Agreement hereby agrees that during the Term (as defined in
Section 4 below) of this Agreement to vote or cause to be voted all shares of
Parent Common Stock identified on Schedule I as owned of record and/or
beneficially (as defined in Rule 13d-3 of the Exchange Act of 1934, as amended)
by such Stockholder (with respect to each such Stockholder, such Stockholder’s
“Shares”) (a) in favor the Merger and (b) to approve the Merger Agreement (to be
executed and delivered concurrently herewith in substantially the form attached
hereto) and the transactions contemplated thereunder including, without
limitation, the issuance of the Initial Share Consideration, the Warrant and the
shares of Parent Common Stock issuable upon exercise thereof and shares of
Parent Common Stock that may become issuable (and paid in the discretion of the
Company) as Earn-Out Consideration and such other matters regarding the Merger
so as to facilitate the consummation thereof, at every meeting of stockholders
of Parent at which such matter is considered (and at every adjournment thereof)
and in connection with any written consent of the stockholders of Parent with
respect thereto. Additionally, each such Stockholder agrees that it shall vote
the Shares owned by such Stockholder against any action, transaction or
agreement that would result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Parent or
Merger Sub under the Merger Agreement or this Agreement.
          (b) On or after the date of this Agreement and during the Term hereof,
each Stockholder agrees not to transfer, sell, offer, exchange, pledge or
otherwise dispose of or encumber any of such Shareholder’s Shares, unless the
transferee agrees in writing, reasonably acceptable to Bancorp, to be bound by
the terms of this Agreement.
          (c) Each Stockholder hereby agrees that such Stockholder shall not
enter into any agreement or understanding with any other Person the effect of
which would be to violate the provisions and agreements contained in this
Section 1.
     2. Other Proxies Revoked. Each Stockholder represents and warrants that any
proxies heretofore given in respect of such Stockholder’s Shares are not
irrevocable, and that all such proxies have been or are hereby revoked.
     3. Term of Agreement. The term of this Agreement shall commence on the date
of Parent’s execution and delivery of the Merger Agreement and shall remain in
full force and effect until the earlier of (i) the day following the date on
which a Parent Shareholder Meeting is held and at which meeting the stockholders
of Parent consider approval of the matters set forth in Section 1(a) above (or
any adjournment or postponement thereof), and (ii) the effective date of any
termination of the Merger Agreement in accordance with Article 10 thereof (the
“Term”), but in no event later than July 1, 2007.
     4. Representations and Warranties of each Stockholder. Each Stockholder
hereby severally, and not jointly, represents and warrants to the Bancorp (as to
such Stockholder) as follows:
          (a) Authority, etc. Such Stockholder has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by such Stockholder
have been duly authorized by all necessary action on

2



--------------------------------------------------------------------------------



 



the part of such Stockholder and, assuming the due authorization, execution and
delivery by Bancorp, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms.
          (b) Ownership of Shares. Such Stockholder is the beneficial owner of
the Shares listed beside such Stockholder’s name on Schedule I attached hereto.
Such Stockholder has sole voting power and sole power to issue instructions with
respect to the matters set forth in Section 1 hereof, sole power of disposition,
sole power of conversion, sole power to agree to all of the matters set forth in
this Agreement, in each case with respect to all of the Shares, with no
limitations, qualifications or restrictions on such rights, subject only to
applicable securities laws and the terms of this Agreement.
          (c) No Conflicts. No filing with, and no permit, authorization,
consent or approval of, any Governmental Authority is necessary for the
execution of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby. None of the execution and
delivery of this Agreement by such Stockholder, the consummation by such
Stockholder of the transactions contemplated hereby or compliance by such
Stockholder with any of the provisions hereof shall (A) conflict with or result
in any breach of any applicable documents to which such Stockholder is a party,
or (B) violate any order, writ, injunction, decree, judgment, order, statute,
rule or regulation applicable to such Stockholder.
          (d) No Encumbrances. The Shares listed beside such Stockholder’s name
on Schedule I hereto and the certificates representing such Shares are now, and
at all times during the term hereof will be, held by such Stockholder, or by a
nominee or custodian for the benefit of such Stockholder, free and clear of all
liens, claims, security interests, proxies, voting trusts or agreements,
understandings or arrangements or any other encumbrances whatsoever, except for
any such encumbrances or proxies arising hereunder.
          (e) Reliance by Bancorp. Such Stockholder understands and acknowledges
that Bancorp and the Company have entered into the Merger Agreement in reliance
upon such Stockholder’s execution and delivery of this Agreement.
     5. Covenants of Each Stockholder. Each Stockholder covenants and agrees
that, during the Term, such Stockholder shall not (i) directly or indirectly,
transfer, sell, offer, exchange, pledge or otherwise dispose of or encumber any
of such Shareholder’s Shares, unless the transferee agrees in writing,
reasonably acceptable to Bancorp, to be bound by the terms of this Agreement;
(ii) grant any proxies or powers of attorney, deposit any of the Shares into a
voting trust or enter into a voting agreement with respect to any of the Shares;
or (iii) take any action that would make any representation or warranty of such
Stockholder contained herein untrue or incorrect or have the effect of
preventing, disabling or delaying such Stockholder from performing such
Stockholder’s obligations under this Agreement.

3



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
          (a) Further Assurances. From time to time, at any other Party’s
written request and without further consideration, each Party hereto shall
execute and deliver such additional documents and take all such further lawful
action as may be necessary or desirable to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understanding, both written and oral, between the
parties with respect to the subject matter hereof.
          (c) Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of the other party, provided
that Bancorp may assign and transfer, at its sole discretion, its rights and
obligations hereunder to any of its Affiliates.
          (d) Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by all of the
relevant parties hereto, provided that Schedule I attached hereto may be
supplemented by Parent by adding the name and other relevant information
concerning any stockholder of Parent who agrees to be bound by the terms of this
Agreement without the agreement of any other party hereto, and thereafter such
added stockholder shall be treated as a “Stockholder” for all purposes of this
Agreement.
          (e) Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if so given) by hand delivery, telegram, telex
or telecopy, or by mail (registered or certified mail, postage prepaid, return
receipt requested) or by any courier service, such as Federal Express, providing
proof of delivery. All communications hereunder shall be delivered to the
respective parties at the following addresses:
If to the Stockholders:
At the address set forth beside each Stockholder’s name listed on Schedule I
attached hereto
If to Parent:
Stifel Financial Corp.
501 N. Broadway
St. Louis, Missouri 63102
Attention: Ronald J. Kruszewski, Chairman, President and CEO
Fax: (314) 342-2115
With a copy to:

4



--------------------------------------------------------------------------------



 



Bryan Cave LLP
211 North Broadway, Suite 3600
St. Louis, Missouri 63102
Attention: Robert J. Endicott, Esq.
Facsimile: (314) 259-2020
If to Bancorp:
BankAtlantic Bancorp
2100 Cypress Creek Road
Fort Lauderdale, Florida 33309
Telephone: (954) 940-5020
Fax: (954) 940-5050
Attn: Alan B. Levan, Chairman
With a copy to:
Stearns Weaver Miller Weisler Alhadeff & Sitterson, P.A.
150 W. Flagler Street, Suite 2200
Miami, Florida 33130
Attention: Alison Miller, Esq.
                 Jeffrey M. Oshinsky, Esq.
Facsimile: (305) 789-3395
or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
          (f) Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
          (g) Specific Performance. Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity.
          (h) Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative

5



--------------------------------------------------------------------------------



 



and not alternative, and the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.
          (i) No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.
          (j) No Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of, and shall not be enforceable by, any Person who or which is
not a party hereto.
          (k) Governing Law. This Agreement, and the legal relations between the
parties hereto, shall be governed and construed in accordance with the laws of
the State of Delaware.
          (l) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER DOCUMENTS ENTERED INTO IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OF ANY PARTY.
          (m) Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
          (n) Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
     7. Termination. This Agreement shall terminate, and neither the Parent,
Bancorp, nor any Stockholder shall have any rights or obligations hereunder and
this Agreement shall become null and void and have no effect upon the
termination of the Merger Agreement in accordance with its terms, except nothing
in this Section 7 shall relieve any party of liability for breach of this
Agreement.
* * * * *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of Parent, Bancorp and the Stockholders identified
on Schedule I hereto has caused this Voting Agreement to be duly executed as of
the day and year first above written.

            STIFEL FINANCIAL CORP.
      By:   /s/ Ronald J. Kruszewski       Name:   Ronald J. Kruszewski       
Title:   President and Chief Executive Officer         
BANKATLANTIC BANCORP, INC.
      By:   /s/ Alan B. Levan       Name:   Alan B. Levan        Title:  
Chairman of the Board of Directors       

Stockholder Signatures appear on the following pages

7



--------------------------------------------------------------------------------



 



            THE WESTERN AND SOUTHERN LIFE INSURANCE COMPANY
      By:   /s/ Robert L. Walker       Name:   Robert L. Walker        Title:  
Sr. Vice President and Chief Financial Officer                By:   /s/ Donald
J. Wuebbling       Name:   Donald J. Wuebbling        Title:   Sr. Vice
President     

8



--------------------------------------------------------------------------------



 



            /s/ Robert J. Baer       Robert J. Baer            /s/ Bruce Beda  
    Bruce Beda            /s/ Charles A. Dill       Charles A. Dill           
/s/ John P. Dubinsky       John P. Dubinsky            /s/ Richard F. Ford      
Richard F. Ford            /s/ Fred Hanser       Fred Hanser            /s/
Richard Himelfarb       Richard Himelfarb            /s/ Ronald Kruszewski      
Ronald Kruszewski            /s/ Robert E. Lefton       Robert E. Lefton       
    /s/ Scott McCuaig       Scott McCuaig            /s/ Thomas Mulroy      
Thomas Mulroy            /s/ James Oates       James Oates            /s/ Joseph
Sullivan       Joseph Sullivan            /s/ James Zemlyak       James Zemlyak 
       

9



--------------------------------------------------------------------------------



 



         

            George H. Walker III Revocable Trust dated 3/8/2000
      /s/ George H. Walker, III       By: George H. Walker, III, trustee       
    George H. Walker III SEP IRA, Stifel, Nicolaus and Company, custodian
      /s/ George H. Walker, III       George H. Walker, III            /s/ David
Sliney       David Sliney           

10



--------------------------------------------------------------------------------



 



SCHEDULE I

                  Number of Shares of Parent     Name of Stockholder   Common
Stock Owned   Notice Address
The Western and Southern Life Insurance Company
    1,359,749     400 Broadway
Cincinnati, OH 45202
Attn: Don Wuebbling
 
           
Robert J. Baer
    4,800     UniGroup, Inc.
One United Drive
Fenton, MO 63026
 
           
Bruce Beda
    16,295     Kilbourn Capital Management LLC
The John Hancock Center
875 North Michigan Ave.,
31st Floor
Chicago, IL 60611
 
           
Charles A. Dill
    17,037     Gateway Associates
8000 Maryland Avenue, Suite 1190
St. Louis, MO 63105
 
           
John P. Dubinsky
    5,066     Westmoreland Associates, LLC
7777 Bonhomme, Suite 1210
Clayton, MO 63105
 
           
Richard F. Ford
    8,104     800 S. Hanley Road, #1D
St. Louis, MO 63105
 
           
Fred Hanser
    1,333     St. Louis Baseball Cardinals
250 Stadium Plaza
St. Louis, MO 63102-1722
 
           
Richard Himelfarb
    90,535     Stifel, Nicolaus & Company,
Incorporated
100 Light Street
Baltimore, MD 21202
 
           
Ronald Kruszewski
    296,254     Stifel, Nicolaus & Company, Incorporated
One Financial Plaza
501 North Broadway
St. Louis, MO 63102

 



--------------------------------------------------------------------------------



 



                  Number of Shares of Parent     Name of Stockholder   Common
Stock Owned   Notice Address
Robert E. Lefton
    16,310     Psychological Associates, Inc.
8112 Maryland, Suite 300
St. Louis, MO 63105
 
           
Scott McCuaig
    144,594     Stifel, Nicolaus & Company, Incorporated
One Financial Plaza
501 North Broadway
St. Louis, MO 63102
 
           
Thomas Mulroy
    90,000     Stifel, Nicolaus & Company,
Incorporated
100 Light Street
Baltimore, MD 21202
 
           
James Oates
    66,198     Northeast Investment Management, Inc.
150 Federal Street, Suite 1000
Boston, MA 02110
 
           
David Sliney
    17,027     Stifel, Nicolaus & Company, Incorporated
One Financial Plaza
501 North Broadway
St. Louis, MO 63102
 
           
Joseph Sullivan
    90,405     Stifel, Nicolaus & Company,
Incorporated
100 Light Street
Baltimore, MD 21202
 
           
George H. Walker III
Revocable Trust dated 3/8/2000
    630,812     19 Portland Place
St. Louis, MO 63108
 
           
and
           
 
           
George H. Walker III SEP IRA,
Stifel, Nicolaus and Company, custodian
           
 
           
James Zemlyak
    165,851     Stifel, Nicolaus & Company, Incorporated
One Financial Plaza
501 North Broadway
St. Louis, MO 63102

 